 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 STELLA DESANTIS,
                                                     MEMORANDUM AND ORDER
                       Plaintiff,
                                                     Case No. 1: 17-cv-5378-FB
        -against-

 ANDREW SAUL,
 Commissioner of Social Security,

                        Defendant.
 ------------------------------------------------x


 Appearances:
 For the Plaintiff:                                  For the Defendant:
 HAROLD SKOVRONSKY, ESQ.                             RICHARD P. DONOGHUE, ESQ.
 1810 Avenue N                                       United States Attorney
 Brooklyn, New York 11230                            Eastern District of New York
                                                     By: MATTHEW MAILLOUX, ESQ.
                                                     Assistant United States Attorney
                                                     271 Cadman Plaza East, 7th Floor
                                                     Brooklyn, New York 11201
BLOCK, Senior District Judge:

       Stella Desantis seeks review of the final decision of the Commissioner of

Social Security (“Commissioner”) denying her application for disability benefits.

Both parties move for judgment on the pleadings. For the following reasons,

Desantis’s motion is granted, the Commissioner’s motion is denied, and the case is

remanded for further proceedings.




                                                1
                                          I

      In brief summation, the facts are as follows. Stella Desantis worked as a

school cook for 21 years. On January 16, 2014, she injured her shoulder while at

work; she has not worked since. Desantis has been diagnosed with degenerative disc

disease and degenerative joint disease of the left shoulder. She filed an application

for disability insurance benefits.

      After injuring her shoulder, Desantis saw several doctors and physician’s

assistants at Healthcare Associates in Medicine.        Dr. Joseph Giovinazzo, an

orthopedic specialist, conducted most of her examinations and her rotator cuff repair

surgery. Approximately one year after Desantis underwent rotator cuff surgery, Dr.

Giovinazzo noted she had 40% functional loss of her shoulder and was unable to lift

more than 10 pounds over shoulder height. Dr. John Reilly, another orthopedist at

Healthcare Associates in Medicine, reported that Desantis was incapable of carrying

or lifting more than 10 pounds and that she could not bend, squat, kneel, climb

ladders or stairs, or stand for more than 3 hours at one time.

      The Commissioner ordered two consultative examinations performed by Dr.

Chitoor Govindaraj, who found Desantis was able to lift or carry 10 pounds

frequently and 20 pounds occasionally, she could sit for five to six hours in an eight-

hour workday and could stand up or walk for three to four hours.




                                          2
      The Administrative Law Judge (“ALJ”), Sheena Barr, concluded Desantis’s

residual functional capacity (“RFC”) allowed her to perform light work, except that

she was unable to climb ladders, ropes, scaffolds, and could only occasionally climb

ramps or stairs, balance, stoop, crouch, crawl and kneel. After a hearing, the ALJ

concluded Desantis was not disabled because she could still perform jobs that exist

in significant numbers in the national economy.

                                          II

   A. The ALJ Failed to Develop the Record

      The ALJ has the affirmative duty to develop the administrative record. See

Perez v. Chater, 77 F.3d 41, 47 (2d Cir. 1996). In particular, when inconsistencies

or inadequate clinical findings appear in a treating physician’s report, the ALJ must

seek additional information. See Clark v. Commissioner of Soc. Sec., 143 F.3d 115,

118 (2d Cir. 1998).

      Here, the ALJ erred by failing to develop the administrative record. In

deciding to give only limited weight to Dr. Giovinazzo’s opinion, the ALJ noted,

“Dr. Giovinazzo’s only explanation was that the claimant had restrictions of no

weightlifting of 10 pounds over her head and shoulder height.” The ALJ assumed

that because Dr. Giovinazzo noted no additional restrictions in his reports, there were

none. While it is true the reports of Dr. Giovinazzo only mentioned weightlifting

restrictions, he also repeatedly stated Desantis was unable to work and was



                                          3
temporarily disabled. The ALJ should have requested additional information from

Dr. Giovinazzo regarding his opinion that Desantis was disabled.

   B. RFC Not Supported by Substantial Evidence

      To do light work, a claimant must, among other things, be able to stand or

walk “for a total of approximately six hours of an eight-hour workday.” Latham v.

Heckler, 635 F. Supp. 378, 380 (E.D.N.Y. 1986).

      Nothing in the record demonstrates that Desantis can walk or stand for up to

6 hours in an 8-hour workday. The evidence suggests otherwise: Dr. Govindaraj’s

medical statement, which the ALJ gave great weight, reports that Desantis was able

to stand or walk 3 to 4 hours in an 8-hour workday, and Dr. Reilly’s reports said the

same. Additionally, the ALJ included the ability to crawl occasionally in the RFC

determination, though the only medical evidence regarding Desantis’s ability to

crawl came from Dr. Govindaraj, who stated that she was unable to do so.

   C. ALJ Failed to Apply the Treating Physician Rule

      Under the treating physician rule, the opinion of a claimant’s treating

physician is given controlling weight as to the nature and severity of the impairment

if it is well supported by medical findings and is not inconsistent with other

substantial evidence. Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008). When

an ALJ does not give a treating physician’s opinion controlling weight, the ALJ must

provide “good reasons” why. Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004).



                                         4
However, an ALJ is not required to give controlling weight to a treating physician’s

opinion on matters reserved to the Commissioner, such as conclusions regarding a

claimant’s RFC or ability to work. 20 C.F.R. § 404.1527(d)(2)–(3).

      Here, the ALJ gave great weight to Dr. Govindaraj’s opinion and only limited

weight to Dr. Giovinazzo’s opinion.       The ALJ emphasized that “[w]hile Dr.

Giovinazzo is a treating physician and a specialist, the claimant saw various

physician’s assistants for the majority of her appointments. Additionally, these

opinions are inconsistent with Dr. Govindaraj’s normal physical exam findings.”

AR 25. But that is untrue: the record shows that most of Desantis’s visits were with

Dr. Giovinazzo. Further, while Desantis did meet with PAs on several occasions,

the notes from those visits are consistent with Dr. Giovinazzo’s notes.

      The ALJ also overlooked pertinent facts when according great weight to Dr.

Govindaraj’s opinion over Dr. Giovinazzo’s. First, both the record and ALJ’s

decision are silent as to whether Dr. Govindaraj is familiar with orthopedics, while

Dr. Giovinazzo specializes in orthopedics. Second, in June 2014, Dr. Govindaraj

examined Desantis for the first time and noted that “[s]he had a rotator cuff repair

on the left.” But Desantis would not undergo rotator cuff repair surgery until the

following October. Third, Dr. Govindaraj ordered X-rays of Desantis’s shoulder

rather than an MRI, but X-rays would not show muscular damage like a torn rotator




                                         5
cuff. Inconsistencies and errors such as these go against the credibility of Dr.

Govindaraj’s medical opinion regarding Desantis’s disability.

   D. Remand

   The Court remands this case for further development of the record and

reconsideration of Desantis’s RFC. The ALJ should: (1) seek more information

from Dr. Giovinazzo regarding his opinion that Desantis was disabled; (2) reconsider

the weight given to Dr. Giovinazzo’s opinion evidence and, if necessary, provide

good reasons for not giving it controlling weight; (3) reconsider the weight given to

Dr. Govindaraj’s opinion, after considering the inconsistencies in his reports; (4) as

needed, obtain additional, specific testimony and medical opinions regarding

Desantis’s RFC; and (5) conduct an additional hearing receiving and considering

this new evidence.

                                         III

      Desantis’s motion is GRANTED, and the case is remanded for further

proceedings consistent with this opinion.

SO ORDERED.



                                                /S/ Frederic Block__________
                                                FREDERIC BLOCK
                                                Senior United States District Judge

Brooklyn, New York
August 5, 2019

                                            6
